Citation Nr: 1607252	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for hematuria.

4.  Entitlement to service connection for a skin disease.

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

REPRESENTATION

Appellant represented by:  The American Legion

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1964 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the Veteran's claims so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).

Beginning with the Veteran's claim of entitlement to service connection for a skin condition, there are treatment records dated up to 2003 that show a diagnosis of eczema.  This, combined with the skin rash diagnoses in the Veteran's service treatment records, demonstrates that the Veteran has a lengthy history of a skin condition.  Weighing these facts against the findings of the October 2006 VA examiner, who summarily denied the presence of any skin condition, the Board finds that a new examination is warranted to fully determine whether the Veteran presently has a skin condition, and whether it is related to his skin problems in service.  This is particularly necessary due to the sometimes transient nature of skin rash flare-ups.  On remand, the Veteran should be afforded a new examination and opinion.

The Board is also remanding the Veteran's claim of service connection for hematuria.  VA should afford the Veteran an examination to determine the nature and etiology of blood in the Veteran's urine.  The Veteran's service treatment records document hematuria.  In light of the foregoing, the Board finds that the Veteran must be afforded an appropriate VA examination to determine whether the Veteran has a current disability manifested by hematuria, and if so, whether there is a link between the current symptomatology and the in-service findings. 

Next, the Veteran's claims of entitlement to service connection for diabetes mellitus, type II; and for coronary artery disease must be remanded.  The Board notes that these conditions are two of the disabilities that warrant presumptive service connection if the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange or herbicides therein. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, 27 Vet.App. 313 (2015).  The Board notes that the Veteran served on the USS Platte, and his ship sailed in the coastal waters of Vietnam.  Given the Court's decision in Gray, further development must be conducted to determine whether any area that the USS Platte was located during the Veteran's service meets the definition of an inland waterway in light of the Department of Veterans Affairs' response to the Gray decision.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination to ascertain the nature and etiology of any skin disorder.  The claims file must be reviewed by the examiner. All testing deemed necessary to provide a diagnosis shall be undertaken.

The examiner should identify any and all skin disorders the Veteran has had at any time since he filed his claim in February 2006.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disorder had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to account for service treatment records that document skin rashes and post-service treatment records from 2002 and 2003 that document eczema in providing an opinion.

3.  Ensure the Veteran is scheduled for a VA examination to ascertain the nature and etiology of any disability manifested by hematuria.  The claims file must be reviewed by the examiner. All testing deemed necessary to provide a diagnosis shall be undertaken.

The examiner should identify any and all disabilities manifested by hematuria the Veteran has had at any time since he filed his claim in February 2006.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability manifested by hematuria had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to account for service treatment records that document hematuria in providing an opinion.

3.  Verify the exact locations of the USS Platte during the period the Veteran served on it while that ship served in the territorial waters of the Republic of Vietnam. 
 
4.  After the precise locations of the USS Platte during the period noted above are determined, the AOJ must review those locations in light of the decision in Gray v. McDonald, 27 Vet.App. 313 (2015).  That is, the RO is to specifically address whether the USS Platte ever entered an inland waterway as VA defines that term in light of Gray.

5.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


